Citation Nr: 0835087	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for right hip 
disability, claimed as secondary to bilateral pes cavus.

2. Entitlement to service connection for right leg disability 
(claimed as leg/knee pain), claimed as secondary to bilateral 
pes cavus.

3. Entitlement to service connection for lumbar spine 
disability, claimed as secondary to bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to February 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claims for 
service connection for right hip disability, claimed as 
secondary to bilateral pes cavus; right leg disability 
(claimed as leg/knee pain), claimed as secondary to bilateral 
pes cavus; and lumbar spine disability, claimed as secondary 
to bilateral pes cavus.

In February 2008, a hearing was held at the Muskogee, 
Oklahoma, RO.  A transcript of that hearing has been 
associated with the claims file.  The veteran was also 
provided the opportunity to testify at a personal hearing 
before a Veterans Law Judge; however, he failed to report for 
that hearing.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran's right hip disability is etiologically related 
to service or a service-connected disability.

2.  The preponderance of the evidence is against finding that 
the veteran's right leg disability (claimed as leg/knee pain) 
is etiologically related to service or a service-connected 
disability.

3.  The preponderance of the evidence is against finding that 
the veteran's lumbar spine disability is etiologically 
related to service or a service-connected disability.



CONCLUSIONS OF LAW

1. The veteran's right hip disability was not incurred in or 
aggravated by active military service, and is not proximately 
due to, or the result of, any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2. The veteran's right leg disability (claimed as leg/knee 
pain) was not incurred in or aggravated by active military 
service, and is not proximately due to, or the result of, any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3. The veteran's lumbar spine disability was not incurred in 
or aggravated by active military service, and is not 
proximately due to, or the result of, any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).



a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2004.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claims for service connection on 
both a direct and secondary basis; the division of 
responsibility between the appellant and VA for obtaining the 
required evidence; and that it was ultimately his 
responsibility to see that VA received the necessary 
evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

The Board also notes that a letter dated July 2008 advised 
the veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 



        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, post-service 
treatment records from Tinker Air Force Base, private 
physician and VA medical center (VAMC) treatment records, and 
VA examination reports from December 2003 and May 2004.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation. For 
this reason and as the veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
veteran's claim under the prior version of 38 C.F.R. § 3.310 
as it is more favorable to the veteran.

The veteran seeks service connection for right hip 
disability, right leg disability (claimed as leg/knee pain), 
and lumbar spine disability, all claimed as secondary to his 
service-connected pes cavus.  (See Statement in Support of 
Claim, January 2004.)  With regard to his claimed right hip 
disability, the veteran contends that due to the pain he 
continues to experience from his in-service foot surgery to 
correct his bilateral pes cavus, as well as the "rigid 
prosthetics" in his shoes, he has an abnormal gait, which 
results in chronic hip pain.  Id.  In reference to his 
claimed right leg disability, the veteran also claims that an 
altered gait is the cause of his bilaterally painful and 
swollen knees.  (See RO hearing transcript, February 2008.)  
And, with regard to his claimed lumbar spine disability, the 
veteran asserts that during periods of standing for 30 
minutes or more, he experiences pain in his lumbar spine.  
(See Statement in Support of Claim, January 2004.)

The veteran was service-connected for pes cavus, effective 
March 1998, in a July 1998 rating decision.  As noted above, 
the veteran's service treatment records show that he was 
treated for bilateral pes cavus during active duty with 
orthotics and surgery.  (See service treatment records, June 
1992, March 1993, and February 1998.) 

As an initial matter, the Board notes that the veteran's 
service treatment records contain no evidence of complaints, 
treatment, or a diagnosis of either a right hip injury or 
disability, a right leg or knee injury or disability, or a 
lumbar spine injury or disability during active service.  VA 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  However, as the claims folder contains no evidence 
of any of the veteran's claimed secondary conditions during 
service, there is no medical evidence directly linking the 
veteran's claimed disabilities to his active duty service, 
and the veteran has not otherwise asserted that these 
disabilities are directly related to service, his claims 
cannot be granted on a direct basis.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

As will be discussed in greater detail below, the veteran has 
submitted a letter from a treating physician, Dr. Dedeke, who 
stated that he was "writing to assist [the veteran] in his 
treatment of plantar fasciitis, which has been complicated by 
a diagnosis of gait abnormality causing right hip pain, leg 
and lumbar pain."  He later indicated that the veteran's 
"condition" was related to his military service.  However, 
from a review of the overall text of the letter, it is clear 
that the physician was intending to relate the identified 
foot disability to service, with the hip, leg, and back pain 
noted as a secondary effect of the foot condition.  The 
physician is not intending to suggest that disabilities of 
the hip, leg, or back had their onset during service, or are 
otherwise directly related to service.

With regard to service connection on a secondary basis, the 
Board notes that during a December 2003 VA examination at the 
Oklahoma City, Oklahoma, VAMC, the VA examiner said that the 
veteran "appears to be in good health, is in no distress, 
and does have a normal gait and posture."  (See VAMC 
examination report, December 2003.)  

In May 2004, the veteran underwent a second VA examination.  
He claimed that in addition to pain in his right hip and 
right lateral thigh, he felt that he now had an abnormal 
gait.  (See VA examination report, May 2004.)  The VA 
examiner stated that she had reviewed the veteran's entire 
claims file, including a January 2004 letter from an Air 
Force physician, Dr. Eric M. Dedeke, who stated that he was 
"writing to assist [the veteran] in his treatment of plantar 
fasciitis, which has been complicated by a diagnosis of gait 
abnormality causing right hip pain, leg and lumbar pain."  
(See Dr. Dedeke letter, January 2004.)  The examiner also 
noted a November 2002 examination report from Dr. Kenneth 
Wainner, a private physician, in which he stated that at the 
time of his examination, the veteran was in no acute 
distress, had a normal posture, and an abnormal gait "with a 
bit of intoeing, and a slight to mild limp."  (See Report of 
Dr. Wainner, November 2002.)   

Upon examining the veteran, however, the VA examiner found 
that he had "a normal gait with normal weightbearing on each 
lower extremity and a normal posture."  (See VA joints 
examination report, May 2004.)  She also found that he had 
good muscular development in both lower extremities, full 
range of motion in the right hip joint, and good muscular 
development and strength in the right thigh.  Id.  She 
further noted that he could bear his full weight on each leg 
without pain.  Id.  The examiner diagnosed bilateral pes 
cavus, and symptomatic right hip, right thigh and low back 
compatible with strain.  Id.  (The Board notes that in 
January 2001, the veteran was diagnosed as having a right hip 
strain; see Family Practice Clinic record, January 2001.)  

She concluded that based on the veteran's normal gait, 
weightbearing, muscular development and strength in the lower 
extremities, there was no etiological relationship between 
his chronic problems of the feet and his symptoms in the 
right hip, the right thigh, and the low back pain.  She added 
"I do not find a diagnosis of gait abnormality as such in 
the [claims] file, and only 1 time when gait abnormality was 
described."  Id.  (referring to Dr. Wainner's  November 2002 
report.)  She also referred to her own previous examination 
of the veteran in December 2003, at which time she had also 
described his gait as normal.  (See VA joints examination 
report, December 2003.)  The VA examiner concluded that 
despite the veteran's belief that he had a gait abnormality, 
"it is still my opinion on the present examination as noted 
below that [the veteran's] gait is normal at this time as 
well."  (See VA joints examination report, May 2004.)

As noted above, claims file contains medical opinions from 
other practitioners submitted by the veteran in support of 
his claim for secondary service connection.  The first is the 
previously discussed January 2004 letter from Dr. Dedeke, in 
which he said that he was assisting the veteran in his 
treatment for plantar fasciitis. (See Dr. Dedeke letter, 
January 2004.)  Dr. Dedeke stated that the veteran's plantar 
fasciitis is the result of his bilateral pes cavus, and has 
been complicated by a gait abnormality causing right pain in 
the right hip, leg, and back.  However, Dr. Dedeke did not 
indicate that he had reviewed the veteran's claims file, 
including his service treatment records or post-service 
treatment records, prior to writing his opinion.  Notably, 
there is no indication that Dr. Dedeke actually examined the 
veteran, and his statement strongly suggests that his opinion 
was predicated solely on the treatment records of Dr. Smith, 
as well as an attached "note" in which Dr. Smith stated 
that the veteran would be a good candidate for a new 
orthopedic procedure to treat his "condition," which, based 
on the context of the letter, apparently referred to plantar 
fasciitis.

Furthermore, the Board notes that mere pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For the reasons 
set forth above, and as the opinion of Dr. Dedeke did not 
diagnose any identifiable medical condition of the hip, leg, 
or back underlying the complaints of pain, the Board finds 
his opinion letter to be of little probative value.

The veteran also submitted two statements from the 
aforementioned Dr. William Smith, Jr., dated March 2005 and 
November 2005 respectively, as well as treatment records from 
Dr. Smith dated September 2002 to September 2005.  Dr. 
Smith's March 2005 statement indicates that treatment records 
from other practitioners, as well as his own records 
documenting treatment of the veteran over the course of four 
years, reveal that the veteran sustained "secondary 
compensatory 'strains' to [his] lower extremities, right hip, 
and lumbothoracic musculoskeletal system."  (See statement 
from Dr. Smith, March 2005.)  Dr. Smith opined that these 
secondary strains were conditions specifically caused by the 
veteran's service-connected bilateral pes cavus.  Id.

In his November 2005 statement, Dr. Smith indicated at one 
point that the veteran had significant cavus foot deformity 
present bilaterally "without antalgic gait upon 
ambulation."  (See statement from Dr. Smith, November 2005.)  
Although Dr. Smith stated that the veteran did not have an 
abnormal gait upon ambulation, he then opined that the 
veteran's "foot deformity[,] as well as a change in gait[,] 
has contributed significantly to pain referring up into the 
hip and back from his alteration of his gait," and 
recommended that an early retirement and possible disability 
from military life would benefit the veteran.  Id.

A review of Dr. Smith's treatment records reveal that the 
veteran often complained of pain in his feet associated with 
his bilateral pes cavus.  (See Dr. Smith's treatment records, 
September 2002 to September 2005.)  However, there is no 
indication that he ever complained of hip pain, leg or knee 
pain, or lumbar spine pain, and the records show that Dr. 
Smith never diagnosed the veteran as having any such 
disorders or disabilities.  Id.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this instance, the VA examiner's May 2004 medical opinion 
was based on a thorough review of the veteran's claims 
folder, as well as a comprehensive physical examination, 
which revealed that the veteran had a normal gait, normal 
weightbearing on each lower extremity, a normal posture, good 
muscular development in both lower extremities, full range of 
motion in the right hip joint, and good muscular development 
and strength in the right thigh.  (See VA examination report, 
May 2004.)  Moreover, the examiner's opinion was very 
detailed, comprehensive and fully explained the reasons and 
bases for her opinion.  Although the examiner considered the 
veteran's lay report regarding his gait, she nevertheless 
determined that the substantial evidence of record weighed 
against a finding that any of these current conditions are 
related to his service-connected disability.

With regard to the opinion of Dr. Smith, the Board finds his 
assessment of the veteran's pain to be vague and 
contradictory.  In his March 2005 statement, Dr. Smith opined 
that the veteran's service-connected pes cavus caused 
secondary strains to his lower extremities, right hip, and 
lumbothoracic musculoskeletal system.  (See statement from 
Dr. Smith, March 2005.)  In his November 2005 statement, he 
said that the veteran had a significant cavus bilateral foot 
deformity "without antalgic gait upon ambulation."  (See 
statement from Dr. Smith, November 2005.)  However, in the 
same statement, he opined that the veteran's foot disability, 
"as well as a change in gait," contributed significantly to 
his pain.  Id.  This statement is completely incongruous with 
his prior statement regarding the same examination.

Furthermore, the Board also notes that although Dr. Smith 
claimed in his November 2005 statement that the veteran had 
an altered gait, this opinion is inconsistent with his 
treatment records from September 2002 to September 2005, in 
which he only indicated once in a three-year period that the 
veteran had an antalgic gate.  (See Dr. Smith's treatment 
records, September 2005.)

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In light of the inconsistencies in Dr. Smith's 
findings, the Board finds that the opinion of Dr. Smith to be 
of little probative value in determining the relationship, if 
any, between the veteran's bilateral pes cavus and his 
claimed disabilities. 

With regard to the November 2002 opinion of Dr. Wainner, in 
which he claimed that the veteran had an abnormal gait, the 
Board notes that he diagnosed the veteran with bilateral pes 
cavus.  He did not diagnose the veteran with disabilities of 
the right hip, leg, or back, nor is there any indication that 
the veteran complained of pain in those reasons at the time 
of Dr. Wainner's examination.

Additionally, the Board notes that in his February 2008 
hearing before the RO, the veteran stated that he was going 
for another examination with regard to his claimed 
disabilities the following month, and would provide VA with 
an opinion from that practitioner as to the etiology of his 
secondary service claims.  (See RO hearing transcript, 
February 2008.)  At that time, the RO director (DRO) advised 
the veteran that VA would keep his claims open for an 
additional 60 days to allow him to provide the information.  
Id.  However, the veteran never submitted another opinion, or 
any additional evidence to support his claims.
 
Finally, the Board notes that the veteran contends that 
because he provided VA with the opinions of two foot 
specialists (an orthopedic surgeon, and a podiatrist) who 
found that his right hip, right leg and lumbar spine 
conditions are the result of his service-connected pes cavus, 
these opinions should be given greater weight that that of 
the VA examiner.  (See Notice of Disagreement, August 2004.)  
He also stated that VA should provide him with an examination 
by a podiatrist or other foot specialist, or allow him to 
have an independent medical examination (IME).  Id.

With respect to the professional qualifications of the VA 
examiner, the Court has held that VA may satisfy its duty to 
assist by providing a medical examination conducted by a 
person who is qualified through education, training, or 
experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  As discussed above, the Board found the VA 
examiner's opinion in this case to be probative, and based on 
a thorough examination and review of the record.  
Accordingly, the Board finds that VA satisfied its duty to 
assist when it provided the veteran with two medical 
examinations performed by a physician, whose levels of 
training, education, and experience render her professionally 
qualified to provide competent medical evidence.  Id. at 569.

In summary, the Board concludes that the preponderance of the 
medical evidence of record is against a finding that the 
veteran's claimed right hip, right leg/knee, and lumbar spine 
disabilities are the result of his service-connected pes 
cavus; the "benefit-of-the-doubt rule" enunciated in 38 
U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right hip disability, 
claimed as secondary to bilateral pes cavus, is denied.

Entitlement to service connection for right leg disability 
(claimed as leg/knee pain), claimed as secondary to bilateral 
pes cavus, is denied.

Entitlement to service connection for lumbar spine 
disability, claimed as secondary to bilateral pes cavus, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


